Petition for Rehearing.
PER CURIAM.
Authorities now cited which were not on the original briefs indicate that in the state courts the privileged testimony is- admitted unless objection is interposed. That circumstance, however, does not modify the conclusion expressed in our opinion disposing of the cause, namely, that the trial judge correctly instructed the jury because the rule as to drawing unfavorable inferences from failure to produce testimony is not to be applied where the law, on grounds of public policy, has established privileges against being compelled to produce it.
The petition for rehearing is denied.,